Citation Nr: 1615033	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) prior to September 25, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1971, November 1990 to June 1991, and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran's claim for TDIU stems from his disagreement with the rating assigned for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).

A June 2015 rating decision granted entitlement to TDIU from September 25, 2013, as the Veteran met the schedular requirements for TDIU from that date.  Entitlement to TDIU prior to September 25, 2013 remains on appeal.

The Veteran appeared and testified at a videoconference hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February, June and December 2013, and November 2014.  The Board remanded the claim so that the Veteran could be scheduled for a requested Board hearing, treatment records could be obtained, he could be scheduled for VA examinations, and to request additional information from the Veteran.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim.  The Veteran claims entitlement to TDIU for the period prior to September 25, 2013.  Prior to September 25, 2013, the Veteran has a combined 60 percent evaluation based on PTSD rated 50 percent disabling; thoracic spine disability, left shoulder arthritis, and hypertension all rated 10 percent disabling; and noncompensably rated erectile dysfunction and right ear hearing loss.  The record does not indicate that any of the conpensably disabling service-connected disabilities have a common etiology, were incurred in action, or otherwise met the criteria to be considered as one disability under 38 C.F.R. § 4.16(a).  The Board notes that the combined rating for the Veteran's service-connected disabilities is dictated by the Combined Ratings Table at 38 C.F.R. § 4.25.

Despite attempts by the VA in the December 2013 and November 2014 remands, the Veteran's employment history is still unclear from the record.  While he repeatedly reports that he stopped working for Alabama Power in February 2008, he has made statements regarding employment from 2008 to 2010.  It is not clear if this employment subsequent to February 2008 was full-time employment.

During the July 2008 VA examination he reported working for the Alabama Power Company from 1978 to February 2008; however, in February 2008, while working as a trouble-shooter answering calls, he "got irritated easily and short-tempered.  He became hyperalert with increased startle response and could not concentrate and focus and got stressed out on the job and was retired from the job" in 2008.  From February 2008 until the time of the examination, he was working as a "helper" in the electronics department of a construction company.  The Veteran stated that in February 2008 while working for the Alabama Power [company] his nervousness and depression with irritability, and feelings of isolation had affected him frequently, and from February 2008 to the present time while working at the Zachary Construction Company, it affected him every now and then."  He noted he had completed high school during this examination.

In a December 2009 statement, the Veteran reported that his short term memory was getting worse daily.  He could not remember little things, like closing cabinet doors.  "Often when I stop my truck, I leave the door open."  He could not remember where he "put anything."  He stated that he usually does not drive as he "can't deal with traffic."  He stated that in "January this year I was working with Alabama Power Company, where I had worked 29 years, when a downed power line arched, making a loud noise.  I jumped, my foot touched the down line, and to make a long story short, I was forced to retire.  They were afraid I would jump again and get killed."  

During a May 2011 spine VA examination the Veteran reported that he had been unemployed for five to ten years, and that he last worked for Alabama Power Company. 

During the April 2013 Board hearing, the Veteran testified that he had not worked since 2008.  He testified that he was "troubled" and would "call out at night."  At one point, there was a downed power line and he was observing the area, and he "kind of walked up to it and it popped and [he] flipped backwards."  He stated that the power company found that he stepped on the line, or maybe a policeman who was there with him found that he had stepped on the line, and called an ambulance.  He went to the hospital for one day, and was released because nothing was "wrong."  He was terminated later that week.  He said that prior to the accident, he did not have any problems at work and that he had recently had a good evaluation.  He was asked again if he worked after 2008 and he said no.  Then his representative indicated that the Veteran had told him of other employment, and the Veteran interjected that he worked as a construction foreman for a year and a half, but that he had trouble with depression and anger.  The VLJ asked the Veteran when the construction foreman job occurred, and the Veteran replied "from 2008 to 2010 [he] worked as a truck driver."  He stated he was laid off of that job because he didn't want to travel.  He stated he got along pretty good with the people at that company, but that he did not have to deal with people very much at that job.  When asked, he reported that he got along well with his co-workers and supervisors at his prior jobs.  He reported he did not have much social interaction, and he disliked crowds.  

An extraschedular TDIU may be assigned to a veteran who is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a); in such cases, the rating authority should refer the matter to the Director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  

However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service-connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

Here, the Veteran has reported that he was unemployable as a result of his service-connected disabilities, particularly his PTSD.  He was awarded TDIU from September 25, 2013 in a June 2015 rating decision, and has continued his appeal for TDIU prior to September 25, 2013.  He has described that his easy startle reflex and his irritability, in particular, have negatively impacted his employment.  PTSD contemplates occupational impact, and the Veteran's PTSD was rated as 50 percent disabling prior to September 25, 2013.  Therefore, the Board will refer the Veteran's claim for extraschedular TDIU prior to September 25, 2013 for review by the Director of Compensation.  

The Board notes that despite multiple attempts from the VA to elicit the Veteran's complete work history, he has failed to provide any additional information.  It does seem apparent from the record that from at least 2010 that the Veteran has remained unemployed.  The Board will not direct that the AOJ additionally attempt to get the Veteran's work history, as it has proved fruitless in the prior remands.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU for the period prior to September 25, 2013.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

2.  If an extraschedular TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

